   8:20-cv-00323-JFB-CRZ Doc # 35 Filed: 10/23/20 Page 1 of 1 - Page ID # 58




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

CONCEPT SOFTWARE & SERVICES,
INC., and VIJAYA RAJU KOVELAKAARU,
                                                                8:20CV323
                     Plaintiffs,

       vs.                                                       ORDER

WILLIAM P. BARR, Attorney General of the
United States, U.S. Department of Justice;
KEVIN K. MCALEENAN, Secretary,
Department of Homeland Security;
KENNETH CUCCINELLI, Director, U.S.
Citizenship and Immigration Services;
LOREN K. MILLER, Director, Nebraska
Service Center, U.S. Citizenship and
Immigration Services; and CHAD F. WOLF,
Acting Secretary for the United States
Department of Homeland Security;

                     Defendants.


      This matter comes before the Court on the parties’ Stipulation of Dismissal without

Prejudice (Filing No. 34) of this case. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed without prejudice, with each party to bear their own costs.



      Dated this 23rd day of October, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
